690 S.E.2d 695 (2010)
Bryan Tate HELMS
v.
Angelique LANDRY.
No. 55A09-2.
Supreme Court of North Carolina.
January 28, 2010.
Angelique Landry, pro se.
John D. Boutwell, Charlotte, for Bryan Tate Helms and Bryan Helms, pro se.
Prior report: 363 N.C. 738, 686 S.E.2d 674.

ORDER
Upon consideration of the petition filed by Defendant on the 15th of January 2010 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*696 "Dismissed by order of the Court in conference, this the 28th of January 2010."